Citation Nr: 1427444	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-19 850	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of a right eye injury.

3. Entitlement to service connection for bilateral shoulder disability.

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a cervical spine disability.

6. Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and residuals of a right eye injury.  This matter also comes to the Board from an April 2008 rating decision of the RO, which denied service connection for disabilities of the bilateral shoulders, bilateral hands, cervical spine, and lumbar spine. 

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in October 2009.  A transcript of the hearing is associated with the claims file. 

In a January 2011 written statement, the Veteran withdrew a request for a videoconference hearing before a Veterans Law Judge that was to be held at the RO.

His claims were remanded by the Board in a December 2012 decision.  The Board specifically directed the Appeals Management Center (AMC) to inquire of the Veteran about any outstanding records, to obtain his VA treatment records, to obtain his military personnel records, and to schedule him VA examinations for his various conditions.  As the Board is granting the Veteran's claim for service connection for bilateral hearing loss below, any noncompliance with the remand directives regarding that issue is deemed non-prejudicial. 

The issues of entitlement to service connection for residuals of a right eye injury, a bilateral shoulder disability, a bilateral hand disability, a cervical spine disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current bilateral hearing loss is attributable to his time as a marine jet mechanic. 

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Since filing his claim, the Veteran has maintained that his hearing loss is a result of the noise exposure he was subjected to on the flight line as a jet mechanic.  Prior to the December 2012 remand, the claims file was absent his personnel records, including his DD form 214 and thus, his military occupational specialty (MOS) could not be verified.  These records were obtained however and do in fact confirm that he served as an Aircraft Hydraulic Mechanic.  The Veteran's service treatment records (STRs) do not contain any audiometric measurements.  Whisper tests were performed at entrance and separation and generated normal results of 15/15.  

The Veteran underwent a VA examination in January 2013 for his claimed disability.  There, it was confirmed that he had bilateral hearing loss according to 38 C.F.R. § 3.385.  His hearing acuity was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right
30
35
40
55
60
48
Left
20
35
55
65
80
59

He also underwent the Maryland CNC speech discrimination test, scoring 94 percent in the right ear and 86 percent in the left.  The examiner's final diagnosis was bilateral sensorineural hearing loss.  However, the examiner refrained from providing an opinion about the etiology of the Veteran's hearing loss, stating that she could not provide one without resorting to mere speculation.  Her reasoning was based on the absence of any audiometric data in his STRs, his MOS in the Marines, his 22 year post-service career as an assembly mechanic, and the lack of any hearing protection used in-service as well as post-service.  

Despite the normal in-service Whisper Tests, the Veteran is competent to report that his hearing loss symptoms had their onset in the Marines.  His competent and credible testimony of experiencing acoustic trauma as an aircraft mechanic is supported by his MOS on his DD-214, thus the Board is conceding that he likely did experience this acoustic trauma.  While the January 2013 examiner did not provide an etiological opinion regarding his condition, the Veteran, as a layperson, is competent to report earlier hearing loss symptoms that were later diagnosed by a medical professional.  Even though the Veteran did experience noise in his 22 year career post-service occupation, there is nothing of record that contradicts his claim that the hearing loss symptoms started in service.  Therefore, the Board concludes that the evidence is at least in a state of equipoise as to whether his current bilateral hearing loss was incurred in service.  Accordingly, all doubt is resolved in the Veteran's favor and his claim is granted.  See 38 C.F.R. § 3.102.

In making this determination, the Board fully considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA); however, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the decision given its fully favorable nature.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

Unfortunately, a remand is required again for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

The Veteran's remaining claims for service connection were all remanded in December 2012 in part for new VA examinations.  He underwent a VA examination concerning the residuals of his in-service eye injury in January 2013.  In the original examination report, the examiner did not indicate whether she reviewed the claims folder.  After several attempts by the RO to get her to view the claims folder, she responded in May 2013, stating that she did not have time to perform the records review part of the original examination and further, she would not provide any further addendum on the matter.  Review of the claims file was part of the directive of the December 2012 exam, as it contains post-service medical treatment records for his eyes.  Thus, because the directive was not complied with, a remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Furthermore, review of the January 2013 examination report reveals that while the examiner did review the relevant service treatment records that the Veteran had brought to the examination and opined that his current eye conditions were in no way related to service, she provided no rationale for this opinion whatsoever.  Thus, the opinion was inadequate and the Veteran should be afforded a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the Veteran's remaining service connection claims for disabilities of the shoulders, hands, cervical spine, and lumbar spine, the Board has likewise determined that the opinions generated by the January 2013 VA examiner are inadequate and thus his claims must be remanded for a new examination.  Id.  Medical examinations must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was provided examinations for his bilateral hand condition, bilateral shoulder condition, cervical spine condition, and lumbar spine condition all by the same examiner.  The examiner then provided the requested opinions concerning whether any of the osteoarthritis conditions were related to service, or alternatively, secondary to his already service-connected disabilities of his lower extremities.  However, he provided these opinions generally, concerning all of the osteoarthritis conditions the Veteran suffers from, and did not address the claimed conditions specifically.  The examiner generally attributed all of the osteoarthritis conditions to age and obesity.  As osteoarthritis of the hands is a distinct condition from osteoarthritis of the shoulders, which is also distinct from osteoarthritis of the cervical and lumbar spine, opinions are needed that are tailored to the specific condition and contain adequate and condition-specific reasoning for any conclusions made.  

The Veteran's recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2013.

2.  Thereafter, schedule the Veteran for a VA eye examination to determine the current existence of any residuals of his right eye injury in service.  The claims file must be reviewed by the examiner in conjunction with the examination, to include the service treatment records documented treatment for foreign body removal of the right eye, as well as all prior VA and private eye treatment records.  All indicated tests should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all right eye disabilities identified.  The examiner should then respond to the following:

a) Are there any current identifiable residuals from the Veteran's reported right eye injury during service, described as a foreign body in his right eye?

b) Is any currently diagnosed disability in the right eye at least as likely as not (50 percent probability or greater) related to the right eye injury in service or otherwise related to service?  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. Schedule the Veteran for an orthopedic/rheumatology examination to determine the etiology of his claimed disabilities affecting his shoulders, hands, cervical spine, and lumbar spine.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all manifestations of any current disability should be described in detail.  

For each separate osteoarthritis condition, meaning for his claimed bilateral shoulder condition, bilateral hand condition, cervical spine condition, and lumbar spine condition, the examiner should answer the following:

a) Is it more likely, less likely, or at least as likely as not (50 percent probability) that the disability began in service or was the result of any incident in service?  The examiner must address the service treatment records detailing an arthritic condition of apparently unclear etiology affecting multiple joints of the lower extremities and the right wrist/hand.  

b) If the disability is not found to have been directly related to service, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the disability was caused by the Veteran's service-connected osteoarthritis of the bilateral knees, bilateral ankles, bilateral hips and bilateral feet, to include the implied contention by the Veteran that the arthritis has "spread" from the these joints.  

c) If the disability is not caused by service-connected osteoarthritis of the lower extremities, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the disability was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected osteoarthritis of the lower extremities.  If the examiner finds that the disability is aggravated by service-connected osteoarthritis of the lower extremities, the examiner should provide an opinion as to the baseline level of severity of the disability prior to the aggravation.

The examiner is again reminded that these opinions must be generated for each distinct condition and cannot be combined into general opinions covering all of the osteoarthritis conditions.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5.  Finally, readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


